Opinion filed July 28, 2011




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-11-00036-CR
                                          __________

                        ANDREI LADON CHRISTIAN, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 104th District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 17474B


                              MEMORANDUM OPINION

          Andrei Ladon Christian entered an open plea of guilty to the offense of aggravated
robbery, and the trial court assessed his punishment at confinement for twenty-five years. We
affirm.
          In his sole issue on appeal, appellant argues that the trial court abused its discretion in
overruling his motion for new trial. Appellant asserted in his motion for new trial that he was
surprised by the State’s failure to call the victims to testify at the punishment stage, which
impacted appellant’s sentence because appellant was unable to cross-examine the victims and
make the court aware of their character, reputation, and criminal history.
       An appellate court reviews a trial court’s denial of a motion for new trial for an abuse of
discretion. Holden v. State, 201 S.W.3d 761, 763 (Tex. Crim. App. 2006). The appellate court
may not substitute its judgment for that of the trial court but, rather, must decide whether the trial
court’s decision was arbitrary or unreasonable. Id. A trial court abuses its discretion in denying
a motion for new trial only when no reasonable view of the record could support the trial court’s
ruling. Id.
       Nothing in the record from the punishment hearing or the hearing on the motion for new
trial in this case shows that the victims were available to testify at the punishment hearing or that
the victims had been subpoenaed to testify. Furthermore, appellant has not shown what the
victims’ testimony would have been or how the character, reputation, or criminal history of the
victims would have been helpful to appellant or relevant to his punishment. We hold that the
trial court did not abuse its discretion in denying appellant’s motion for new trial.                                    See
Melancon v. State, 66 S.W.3d 375, 379 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d).
Appellant’s issue is overruled.
       The judgment of the trial court is affirmed.




                                                                                PER CURIAM


July 28, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                2